 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10

11

12
      JUDI KOSTERMAN,                                         Case No.: 3:19-cv-00461-LRH-CBC
13
                     Plaintiff,
14
      vs.                                                     STIIPULATION AND ORDER TO
15                                                            CONTINUE AUGUST 28, 2019
      NEWPORT BRAIN RESEARCH LABORATORY,                      HEARING TO SEPTEMBER 10,
16    INC., a California Corporation, NBRL GLOBAL             2019 AND TO EXTEND THE
      LTD., a Cayman Islands exempted company, NBRL           TEMPORARY RESTRAINING
17    US, a California Corporation, NBRL A, INC., a           ORDER [Doc. 12]
      Delaware Corporation, WAVE NEUROSCIENCE,                (FIRST REQUEST)
18    INC., a Delaware corporation, and DOE
      DEFENDANTS 1-10, inclusive,
19
                     Defendants.
20                                                  /
21
            Plaintiff Judi Kosterman, by and through her counsel, and Defendants NBRL, Inc. and
22
     Wave Neuroscience, Inc, by and through their respective counsel, hereby stipulate and agree to
23
     continue the hearing currently scheduled for August 28, 2019 at 10:00 a.m. to be held on
24
     September 10, 2019 at 1:30 p.m. The parties further stipulate and agree to extend the Temporary
25
     Restraining Order [Doc. 12] entered by this Court on August 9, 2019, until the conclusions of the
26
     ///
27
     ///
28
 1   hearing rescheduled to September 10, 2019, or further Order of this Court. This stipulation is
 2   without prejudice to any and all defenses, including jurisdictional defenses available to Newport
 3   Brain Research Laboratory, Inc. and Wave Neuroscience, Inc., all of which are expressly
 4   preserved herein.
 5                                        DATED this 28th day of August 2019.
 6                                        ROBISON, SHARP, SULLIVAN & BRUST
                                          71 Washington Street
 7                                        Reno, Nevada 89503
 8
                                          By:        /s/ Frank C. Gilmore
 9                                        FRANK C. GILMORE, ESQ.
                                          CODY M. OLDHAM, ESQ.
10                                        Attorneys for Plaintiff
11
                                          Dated this 28th day of August, 2019.
12
                                          SNELL & WILMER LLP
13                                        50 West Liberty Street, Suite 510
                                          Reno, Nevada 89501
14

15                                        By:        /s/ William E. Peterson
                                          WILLIAM E. PETERSON, ESQ.
16                                        Attorneys for Defendants NBRL, Inc., and Wave
                                          Neuroscience, Inc.
17
            IT IS SO ORDERED,
18
                     August 28, 2019
            Dated:________________________________
19

20

21                                        ____________________________________________
                                          LARRY R. HICKS
22                                        UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
